DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer, amendment, and response filed on 06/20/2022.
Claims 1, 5-11, and 15-18 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 06/20/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1, 5-11, and 15-18 are allowed.  











Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes management of multiple internet banking accounts.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d).
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 06/20/2022.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
GRAHAM, CAMERON. “Study: Why Customers Participate in Loyalty Programs.” Retrieved online 11/19/2018. (July 23, 2014).  
https://technologyadvice.com/blog/marketing/why-customers-participate-loyalty-programs/
Bank Of America.  “Mobile & Online Banking Benefits and Features.”  (21 June 2012).  Retrieved online 09/27/2021.https://www.bankofamerica.com/online-banking/mobile-and-online-banking-features/overview/
WALLETHUB.  Rewards Checking. (February 29, 2012).  Retrieved online 06/08/2022.  https://wallethub.com/checking-accounts/rewards

Foreign Art:
SONG, DAI et al. “SYSTEM AND METHOD OF IMPLEMENTING A CARD-LESS REWARDS PROGRAM.” (WO 2009/096768 A1).  
KARLIN et al. “A UNIFIED SUBSCRIPTION SYSTEM AND METHOD FOR REWARDING LOCAL SHOPPER LOYALTY AND PLATFORM FOR TRANSITIONING PUBLISHERS.” (WO 2010/144496 A2) 
CHEUNG, JANICE et al.  “SYSTEMS AND METHODS FOR PROCESSING BANKING TRANSACTIONS.” (WO 2009/018443 A1)
SCHNEIDER, YADA. “BIOMETRIC AUTHORIZATION OF ELECTRONIC PAYMENTS.” (WO 2009/096963 A1)




Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)